UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 15, 2012 AngioDynamics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50761 (Commission File Number) 11-3146460 (IRS Employer Identification No.) 14 Plaza Drive Latham, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(518) 795-1400 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. (a) On May15, 2012, AngioDynamics, Inc. (“AngioDynamics”) held a special meeting of stockholders (the “Stockholders Meeting”). (b) Stockholders voted on the following matter: The proposal to approve the issuance of 9,479,607 shares of AngioDynamics common stock, par value $0.01 per share, pursuant to the Stock Purchase Agreement, dated as of January30, 2012, by and among AngioDynamics, NM Holding Company, Inc. (“Navilyst Holdings”), the stockholders of Navilyst Holdings, the optionholders of Navilyst Holdings and the sellers’ representative. Votes for approval Votes against Abstentions Broker non-votes 0 Since there were sufficient votes to approve the above proposal, a proposal to adjourn or postpone the Stockholders Meeting was not voted on at the Stockholders Meeting. Item 8.01.Other Events. On May 15, 2012, AngioDynamics issued a press release to announce that at its Stockholders Meeting held on May 15, 2012, AngioDynamics stockholders approved the issuance of AngioDynamics common stock in connection with the proposed acquisition of Navilyst Holdings. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Press Release, dated May15, 2012. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANGIODYNAMICS, INC. Date: May 16, 2012 /s/ D. Joseph Gersuk D. Joseph Gersuk Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Paper (P) or Electronic (E) Press Release, dated May 15, 2012. E
